Name: Commission Implementing Regulation (EU) No 746/2014 of 9 July 2014 fixing the allocation coefficient to be applied to import licence applications lodged from 27Ã JuneÃ 2014 to 4Ã July 2014 under the tariff quota for maize opened by Regulation (EC) NoÃ 969/2006
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  plant product;  tariff policy;  trade
 Date Published: nan

 10.7.2014 EN Official Journal of the European Union L 201/7 COMMISSION IMPLEMENTING REGULATION (EU) No 746/2014 of 9 July 2014 fixing the allocation coefficient to be applied to import licence applications lodged from 27 June 2014 to 4 July 2014 under the tariff quota for maize opened by Regulation (EC) No 969/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 969/2006 (2) opened an annual import tariff quota of 277 988 tonnes of maize (order number 09.4131). (2) Article 2(1) of Regulation (EC) No 969/2006 fixes a quantity of 138 994 tonnes for subperiod 2 from 1 July to 31 December 2014. (3) The notification made in accordance with Article 4(3) of Regulation (EC) No 969/2006 shows that the applications lodged from 13:00 on 27 June 2014 to 13.00 (Brussels time) on 4 July 2014 in accordance with Article 4(1) of that Regulation exceed the quantities available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (4) Import licences should no longer be issued under Regulation (EC) No 969/2006 for the current quota period. (5) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application for maize under the quota referred to in Article 2(1) of Regulation (EC) No 969/2006 and lodged from 13:00 on 27 June 2014 to 13.00 (Brussels time) on 4 July 2014 shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 7,692996 %. 2. The issuing of licences for the quantities applied for from 13.00 (Brussels time) on 4 July 2014 is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2014. For the Commission On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13).